DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7 and 19, they recite that one of the first direction, second direction and third direction is diagonal to a remainder of the first, second, and third direction.  It is unclear how a direction can be diagonal to another direction.  Specifically, points can be diagonal to one another, but directions which are actually lines can only represent a diagonal.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-18, 20, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2020/0195764 A1) hereinafter referenced Xu.
Regarding claim 1, Xu discloses 
An image capturing apparatus (fig. 2) comprising: 
a display member (201, 202, 203, 204, 205; fig. 2), configured to display an image; 
a camera module (102), disposed behind the display member (fig. 2); and 
a touch sensor member (131; fig. 1; [0051]), configured to detect a touch input; 
wherein the camera module is configured to: 
capture a first image in a first position in front of the display member or in front of the touch sensor member (Top image in fig. 5), and 
capture a second image in a second position in front of the display member or in front of the touch sensor member, the second position being different from the first position (Middle image in fig. 5), 
wherein an image capturing position of the camera module is moved such that at least a portion of a non-captured region, covered by the display member or the touch sensor member in one of the first image and the second image, is not covered in the other of the first image and the second image (The transparent portions of the first image in fig. 5 are occluded in the second image in fig. 5 and vice versa resulting in a non-occluded image.).

Regarding claim 2, Xu discloses everything claimed as applied above (see claim 1), in addition, Xu discloses, 
wherein the camera module is configured to capture the second image after the image capturing position is moved in a first direction (fig. 5), and is configured to capture a third image after the image capturing position is moved in a second direction (N images are captured wherein N is greater than 1; [0069]; In addition, to capture the N images, the camera is moved in different directions (vertically and horizontally); [0084]), and 
the image capturing position of the camera module is moved such that at least a portion of a first non-captured region and a second non-captured region, that is covered with the display member or the touch sensor member in one of the first image, the second image, and the third image, is not covered in a remainder of the first image, the second image, and the third image ([0081]-[0082]; Each of the N images are captured so that an occluded area in the previous image is different from the occluded area in a current image.). 

Regarding claim 3, Xu discloses everything claimed as applied above (see claim 2), in addition, Xu discloses, a processor (180; fig. 1; [0078]), configured to generate a composite image by composing regions other than the first non-captured region and the second non-captured region, in one of the first image, the second image, and the third image, and first and second composite regions corresponding to the first non-captured region and the second non-captured region in a remainder of the first image, the second image, and the third image (fig. 5; [0081]-[0082]; N images are captured with the imager moving to different locations so that each image has a different occluded region and the images are synthesized so that the occluded regions are replaced by non-occluded regions of other images.). 

Regarding claim 4, Xu discloses everything claimed as applied above (see claim 3), in addition, Xu discloses, further comprising: 
a driver (180), configured to receive first and second camera control signals from the processor, and control the image capturing position of the camera module based on the first and second camera control signals (This is inherent as this is the only way two or more images can be captured in the manner shown in figs. 5-6.), 
wherein the processor is configured to: 
store camera movement path information (In order for the camera to move in a path such as the one shown in fig. 6, the path must be stored in some way.);
 generate the first camera control signal based on a determination that the camera module has captured the first image, and based on the camera movement path information (In order for the camera to capture one image at a time in the path shown in fig. 6 to generate the synthesized image, the determination that the camera has captured the first image must be made in some way.), and 
generate the second camera control signal based on a determination that the camera module has captured the second image, and based on the camera movement path information (In order for the camera to capture one image at a time in the path shown in fig. 6 to generate the synthesized image, the determination that the camera has captured the second image must be made in some way.). 

Regarding claim 5, Xu discloses everything claimed as applied above (see claim 3), in addition, Xu discloses, further comprising: 
a controller (180) configured to: 
store camera movement path information (In order for the camera to move in a path such as the one shown in fig. 6, the path must be stored in some way.); 
generate a first camera control signal based on a determination that the camera module has captured the first image, and based on the camera movement path information (In order for the camera to capture one image at a time in the path shown in fig. 6 to generate the synthesized image, the determination that the camera has captured the first image must be made in some way.); and 
generate a second camera control signal based on a determination that the camera module has captured the second image, and based on the camera movement path information (In order for the camera to capture one image at a time in the path shown in fig. 6 to generate the synthesized image, the determination that the camera has captured the second image must be made in some way.); and 
a driver, configured to control the image capturing position of the camera module based on the first camera control signal and the second camera control signal (The camera is clearly moved multiple times as shown in figs. 5-6 and [0082]-[0084]; Whatever signals causes the cameras to move two times can be interpreted as the first and second control signal.). 

Regarding claim 6, Xu discloses everything claimed as applied above (see claim 2), in addition, Xu discloses, further comprising: 
a driver (108), configured to: 
store camera movement path information (In order for the camera to move in a path such as the one shown in fig. 6, the path must be stored in some way.); 
move the image capturing position of the camera module in a first direction based on a determination that the camera module has captured the first image, and based on the camera movement path information (In order for the camera to capture one image at a time in the path shown in fig. 6 to ; 
move the image capturing position of the camera module in a second direction based on a determination that the camera module has captured the second image, and based on the camera movement path information (In order for the camera to capture one image at a time in the path shown in fig. 6 to generate the synthesized image, the determination that the camera has captured the second image must be made in some way.). 

Regarding claim 8, Xu discloses everything claimed as applied above (see claim 1), in addition, Xu discloses, wherein the display member or the touch sensor member is configured to cover a front surface of the camera module (fig. 2). 

Regarding claim 9, Xu discloses everything claimed as applied above (see claim 1), in addition, Xu discloses, wherein the display member or the touch sensor member comprises an electric wire, and
the non-captured region is covered by the electric wire ([0061]; fig. 3). 

Regarding claim 10, Xu discloses everything claimed as applied above (see claim 9), in addition, Xu discloses, wherein the camera module is configured to capture a pre-image before capturing the first image (The first image captured can be considered the pre-image and the second, third, fourth images can be considered the first, second, and third images respectively.), and
the image capturing position of the camera module is moved by an image capturing movement distance that is determined based on a thickness of a region corresponding to the electric wire in the pre-image (This is inherent as this is the only way that the resultant image without any of the wiring can be made using the method shown in figs. 5 and 6.  Specifically, the claim does not state that image analysis using a processor is performed on the pre-image to determine the thickness of the electric wire.  Rather, the image simply states that the wire captured in the pre-image is used to determine the movement distance.). 

Regarding claim 11, Xu discloses everything claimed as applied above (see claim 9), in addition, Xu discloses, wherein: 21013057.2151 
the camera module is configured to capture a pre-image before capturing the first image, and is configured to capture a plurality of images including the first image and the second image (The first image captured can be considered the pre-image and the second, third, fourth images can be considered the first, second, and third images respectively.), 
the image capturing position of the camera module is sequentially moved by a number of times that is determined based on a number of a plurality of regions divided by a region corresponding to the electric wire (This is inherent as this is the only way the resultant synthesized image having no occlusion regions can be generated by shifting the camera as disclosed in figs. 5-6.  In addition, the term region is never defined and therefore could read on any part or an entirety of the wire.), and 
a number of the plurality of images is determined based on the number of the plurality of divided regions (This is inherent as this is the only way the resultant synthesized image having no occlusion regions can be generated by shifting the camera as disclosed in figs. 5-6.  In addition, the term region is never defined and therefore could read on any part or an entirety of the wire.). 

Regarding claim 12, Xu discloses An electronic device (fig. 2) comprising: 
a display member (201-205; fig. 2) configured to display an image; 
a camera module (102) disposed behind the display member and configured to capture a first image in a first position in front of the display member, and to capture a second image in a second position in front of the display member, wherein the first position is different from the second position (figs. 5-6); and 
a controller (180) configured to control an image capturing position of the camera module such that at least a portion of a non-captured region, covered by the display member in one of the first image and the second image, is not covered in the other of the first image and the second image (fig. 5).

Regarding claim 13, Xu discloses everything claimed as applied above (see claim 12), in addition, Xu discloses, wherein the display member is configured to cover a front surface of the camera module (fig. 2). 

further comprising:
a processor (180) configured to generate a composite image by composing regions other than the non-captured region, in one of the first image and the second image, and a composite region, corresponding to the non-captured regions, in the other of the first image and the second image (fig. 5).

Regarding claim 15, Xu discloses everything claimed as applied above (see claim 14), in addition, Xu discloses, further comprising:
a controller (180), configured to store camera movement path information (In order for the camera to move in a path such as the one shown in fig. 6, the path must be stored in some way.), and to generate a camera control signal based on a determination that the camera module has captured the first image and the camera movement path information (In order for the camera to capture one image at a time in the path shown in fig. 6 to generate the synthesized image, the determination that the camera has captured the first image must be made in some way.),
wherein the driver is configured to control the image capturing position of the camera module based on the camera control signal (The camera is clearly moved multiple times as shown in figs. 5-6 and [0082]-[0084]; Whatever signals causes the cameras to move two times can be interpreted as the first and second control signal.). 
 
wherein the camera module is configured to capture a pre-image before capturing the first image (The first image captured can be considered the pre-image and the second, third, fourth images can be considered the first, second, and third images respectively.), and
one of the processor, the controller, and the driver is configured to determine an image capturing position movement distance based on a thickness of a region that is covered by the display member in the pre-image, and store the camera movement path information based on the image capturing position movement distance (This is inherent as this is the only way that the resultant image without any of the wiring can be made using the method shown in figs. 5 and 6.  Specifically, the claim does not state that image analysis using a processor is performed on the pre-image to determine the thickness of the electric wire.  Rather, the image simply states that the wire captured in the pre-image is used to determine the movement distance.). 

Regarding claim 17, Xu discloses everything claimed as applied above (see claim 15), in addition, Xu discloses, wherein the camera module is configured to capture a pre-image before capturing the first image, and capture a plurality of images including the first image and the second image (The first image captured can be considered the pre-image and the second, third, fourth images can be considered the first, second, and third images respectively.), and
one of the processor, the controller, and the driver is configured to determine a number of camera movement times based on a number of a plurality of regions divided by a region covered by the display member in the pre-images, and store the camera movement path information based on the number of times of camera movement (This is inherent as this is the only way the resultant synthesized image having no occlusion regions can be generated by shifting the camera as disclosed in figs. 5-6.  In addition, the term region is never defined and therefore could read on any part or an entirety of the wire.). 

Regarding claim 18, Xu discloses everything claimed as applied above (see claim 12), in addition, Xu discloses, wherein the driver is configured to move the image capturing position of the camera module in a first direction, and move the image capturing position of the camera module in a second direction after the camera module captures the first image (N images are captured wherein N is greater than 1; [0069]; In addition, to capture the N images, the camera is moved in different directions (vertically and horizontally); [0084]), and
the camera module is configured to capture a third image after the driver moves the image capturing position in the second direction ([0081]-[0082]; Each of the N images are captured so that an occluded area in the previous image is different from the occluded area in a current image.). 


A camera module control method, the method comprising: 
requesting, by an electronic device, camera movement path information which includes a path through which an image capturing position of the camera module is moved (This is inherent as this is the only way to perform the method shown in figs. 5-6.); 
capturing a first image of the camera module (Top image of fig. 5); 
controlling a movement of the image capturing position of the camera module in a first direction based on the camera movement path information until the camera module captures a second image after the camera module captures the first image (Second image of fig. 5 is at a moved position.); 
capturing a third image of the camera module (N images where N is greater than 1 may be captured at a plurality of positions; [0069], [0075]); 
controlling movement of the image capturing position of the camera module in a second direction based on the camera movement path information until the camera module captures the third image after the camera module captures the second image (Imager moves horizontally and vertically; [0084]); and 
generating a composite image by composing regions other than a first non-captured region and a second non-captured region, in one of the first image, the second image, and the third image, and a composite region corresponding to the first non-captured region and the second non-captured regions, in a remainder of the first image, the second image, and the third image (Bottom image of fig. 5).

An electronic device comprising: 
a processor (180); 
a driver (Micromotor; [0084]); and 
a camera module (102) configured to: 
capture, in a first image-capturing position, a first image including an obscured region disposed in an image capturing path of the camera module (Top image of fig. 5); and 
capture, in a second camera module position, a second image excluding the obscured region (Middle image of fig. 5); 25013057.2151 
wherein the first image-capturing position is different from the second image- capturing position (fig. 6), and 
wherein the processor is configured to generate a composite image by composing regions of the first image other than the obscured region, with a composite region of the second image overlapping the obscured region (Bottom image of fig. 5).

Regarding claim 27, Xu discloses everything claimed as applied above (see claim 25), in addition, Xu discloses, wherein the driver is configured to move a lens of the camera module in one of an x-axis direction and a y-axis direction to control the image capturing position of the camera module ([0084]; fig. 6). 


Allowable Subject Matter
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art of record fails to disclose the processor compares the first and second image to determine whether a portion of the first and second image is covered by a portion of the display element and capturing a third image based on a result of the comparing.

Regarding claims 22-24, they depend from claim 21 and are therefore allowable for the same reasons as stated above (see claim 21).

Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 26, the prior art of record fails to disclose that the processor is configured to determine thickness information of the obscured region and generate position movement information based on the thickness information.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jia (US 2019/0373166 A1) discloses a camera behind a display which captures images at different positions in order to form an image that does not include wirings of the display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        11/6/2021